Citation Nr: 0409762	
Decision Date: 04/15/04    Archive Date: 04/21/04

DOCKET NO.  02-07 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for right knee 
disability.

2.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for dysthymic 
disorder.

3.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for scoliosis with 
lower back pain.

4.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for bilateral hearing 
loss.

5.  Entitlement to service connection for post-traumatic stress 
disorder. 

6.  Entitlement to service connection for right hip disability.

7.  Entitlement to service connection for degenerative disc 
disease of the spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The veteran had active duty service from June 1975 to October 
1975, July 1980 to May 1981, and December 1990 to June 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from an October 2001 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  A notice of 
disagreement was received in January 2002, a statement of the case 
was issued in May 2002, and a substantive appeal was received in 
June 2002.  The veteran originally requested a Board hearing, but 
he later withdrew that request. 

The issues discussed in the remand section are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, D.C.  VA 
will notify the veteran if further action is required on his part.


FINDINGS OF FACT

1.  By rating decision in July 1998, the RO denied the veteran's 
service connection claim for right knee disability (referred to as 
right knee condition in that rating decision); the veteran did not 
file a notice of disagreement.     

2.  Certain evidence received since the July 1998 rating, when 
considered together with all of the evidence, both old and new, is 
so significant that it must be considered to fairly decide the 
merits of the veteran's claim.


CONCLUSIONS OF LAW

1.  The July 1998 rating decision is final.  38 U.S.C.A. § 7105(c) 
(West 2002).

2.  New and material evidence has been received since the July 
1998 rating decision, and the veteran's claim of entitlement to 
service connection for right knee disability has been reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

The veteran's underlying claim is one for service connection.  
Applicable law provides that service connection will be granted if 
it is shown that the veteran suffers from disability resulting 
from an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active service.  38 U.S.C.A. §§ 
1110, 1131.  That an injury occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of symptomatology 
after service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

As noted above, a July 1998 rating decision denied service 
connection for right knee condition.  The veteran was notified of 
that determination and informed of appellate rights and procedures 
in August 1998.  However, the veteran did not file a notice of 
disagreement to initiate an appeal from the July 1998 rating 
decision.  The July 1998 rating decision therefore became final.  
38 U.S.C.A. § 7105(c).  However, a claim which is the subject of a 
prior final denial may be reopened and the prior disposition 
reviewed if certain requirements are met.  

New and Material 

When a claim is the subject of a prior final denial, it may 
nevertheless be reopened if new and material evidence is presented 
or secured. 38 U.S.C.A. § 5108.  New and material evidence means 
evidence not previously submitted, which is neither cumulative nor 
redundant, and bears directly and substantially upon the specific 
matter under consideration, and which by itself or in connection 
with evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a); see Hodge v. West, 155 F.3d 1336 (Fed. Cir. 
1998).  For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).

The Board notes here that the provisions of 38 C.F.R. § 3.156(a) 
were amended effective August 29, 2001.  These amendments are 
effective only on claims received on or after August 29, 2001.  
See 66 Fed. Reg. 45620-45632 (August 29, 2001).  Since the 
veteran's request to reopen which resulted in the October 2001 
rating decision was received in November 1999, the new version of 
38 C.F.R. § 3.156(a) does not apply in this case. 

Although not clearly articulated by the RO, the Board believes 
that the RO in effect reopened the veteran's claim in the October 
2001 rating determination, but then proceeded to deny on the 
merits.  In the October 2001 rating decision, the RO characterized 
the veteran's claim as service connection for right knee 
disability, discussed the merits of the claim, and found that 
service connection is not warranted.  However, after reviewing the 
record as a whole, the Board believes that the veteran is 
essentially raising the same service connection claim right knee 
disability that he raised before.  Therefore, the Board believes 
that the veteran is in effect attempting to advance a prior claim 
which is the subject of prior denial.  The new and material 
evidence analysis must therefore be applied.  Furthermore, 
although the RO may have effectively determined that new and 
material evidence was received to reopen the veteran's claim, the 
Board is not bound by that determination and must nevertheless 
consider whether new and material evidence has been received.  
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).   

In the July 1998 rating decision, the RO denied the claim based, 
in part, on the fact that although there was treatment on his 
right knee in service, there was no medical evidence showing a 
current chronic right knee disability.  In connection with his 
current attempt to reopen his service connection claim, VA medical 
records have been submitted, as well as a VA examination report in 
April 2003, and statements from the veteran.  

VA medical records from 1999 to 2001 show continual treatment for 
the veteran's right knee.  Specifically, a VA record in October 
1999 indicated that the veteran complained of worsening right knee 
pain.  Examination revealed minimal effusion of the right knee and 
slight crepitus.  The diagnosis was chronic right knee pain.  An 
April 2000 VA medical record revealed that a MRI demonstrated a 
tear of the posterior horn of medial meniscus with extension into 
body and small joint effusion, and mild degenerative changes as 
described.  The diagnosis was right medial meniscal tear with 
extension into body.  The medical records from VA dated from 1999 
to 2001 are clearly new and the evidence described above goes 
directly to the basis for the July 1998 denial in demonstrating 
that the veteran has a current right knee disability.  As such, 
the evidence received since the July 1998 rating decision is new 
and material, and the veteran's claim of entitlement to service 
connection for right knee disability has been reopened.  

At this point the Board acknowledges the Veterans Claims 
Assistance Act of 2000 (VCAA) and implementing regulations.  See 
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  VA has 
issued final rules to amend adjudication regulations to implement 
the provisions of the VCAA.  See 66 Fed. Reg. 45,620 (August 29, 
2001) (now codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)).  This enacted legislation provides, among 
other things, for notice and assistance to claimants under certain 
circumstances.  There is no prejudice to the veteran as a result 
of any VCAA deficiencies with regard to his request to reopen his 
right knee claim since the Board has found new and material 
evidence to reopen that claim.  Any VCAA deficiencies will be 
remedied as a result of actions directed by the Board in the 
remand section of this decision. 
  

ORDER

The veteran's claim of entitlement to service connection for right 
knee disability has been reopened.  To this extent, the appeal is 
granted subject to the actions set forth in the following remand 
section of this decision.  


REMAND

It appears that the veteran was afforded a VA mental disorders 
examination in April 2003.  The veteran's representative has 
correctly pointed out that the examiner did not have access to the 
veteran's claims file at the time of that examination.  Further, 
although the statement of the case refers to the examination in 
connection with the other issues, the April 2003 examination was 
only for mental disorders and not for the various physical 
disorders at issue.  The references in the statement of the case 
are therefore unclear.  Under the circumstances, the Board 
believes that appropriate VA examinations and opinions are 
necessary to comply with 38 C.F.R. § 3.159(c)(4).   

With regard to the PTSD issue, there has been no attempt to verify 
the claimed stressor that the veteran's unit was surrounded by 
enemy fire during his period of service in the Persian Gulf War.  
Appropriate action in this regard is therefore necessary.  


Accordingly, this matter is REMANDED to the RO for the following 
actions:

1.  The RO should furnish the veteran with an appropriate letter 
to ensure that the veteran is furnished proper notice in 
compliance with 38 C.F.R. § 3.159(b)(1), including notice of (a) 
the information and evidence not of record that is necessary to 
substantiate his applications to reopen service connection claims, 
(b) the information and evidence that VA will seek to provide, and 
(c) the information and evidence that the veteran is expected to 
provide.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Charles v. Principi, 16 Vet. App. 370 (2002).  

With regard to the requests to reopen the claims of service 
connection for dysthymic disorder, scoliosis and bilateral hearing 
loss, the veteran should be advised of the types of evidence 
necessary to reopen these claims. 

2.  The RO should review the claims files and prepare a summary of 
the claimed stressor(s) based on review of all pertinent documents 
and the veteran's stressor statement received in April 2000.  This 
summary, the stressor statement, DD Forms 214 and the veteran's 
service personnel records, along with any other supporting 
documents, should be submitted to the U. S. Armed Services Center 
for Research of Unit Records (USASCRUR), at 7798 Cissna Road, 
Springfield, Virginia 22150, for verification.  Any additional 
development recommended by those offices should be accomplished by 
the RO.  

3.  If, and only if, the claimed stressors are verified, the 
veteran should be afforded a VA PTSD examination in order to 
determine whether he has PTSD and, if so, whether it is related to 
the verified stressor.  The claims file must be made available to 
the examiner for review in connection with the examination, and 
the examiner must be clearly told which stressor(s) has/have been 
verified.  If a medical diagnosis of PTSD cannot be made, or if 
the examiner finds that any PTSD is not related to a claimed 
stressor(s), he or she should so indicate with a detailed 
explanation for such findings.

4.  The veteran should be afforded appropriate VA examinations in 
connection with his claims for right knee disability, degenerative 
disc disease of the spine, and right hip disability.  The claims 
file must be made available to the examiners for review in 
connection with the examinations.  All medically indicated special 
studies and tests should be accomplished.  All clinical and 
special test findings should be clearly reported along with any 
medical diagnoses pertinet to the claimed disorders.  As to each 
claimed disorder found to be present, the appropriate examiner 
(after examining the veteran and reviewing the claims file) should 
offer an opinion as to whether it is at least as likely as not 
(50% or higher degree of probability) that such disability is 
related to the veteran's active duty service.  

5.  If new and material evidence is received to reopen the claim 
of service connection for dysthymic disorder, the claim of service 
connection for scoliosis, or the claim of service connection for 
bilateral hearing loss, then the RO should furnish all required 
assistance to the veteran, including VA medical examinations and 
etiology opinions. 

6.  The RO should then review the record and determine if the 
benefits sought can be granted.  The veteran and his 
representative should be furnished an appropriate supplemental 
statement of the case and be afforded an opportunity to respond.  
The case should then be returned to the Board for appellate 
review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



